Citation Nr: 0701671	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may be established as the surviving 
spouse of the veteran for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION


The veteran served on active duty from November 1942 to 
January 1946.  The veteran passed away on October [redacted], 1996; 
at the time of his death he was in receipt of VA compensation 
and pension benefits.  The appellant is the veteran's first 
wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 letter decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  In December 2005, a videoconference 
hearing on appeal was held before the undersigned, who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.


FINDINGS OF FACT

1.  The veteran and the appellant were married from February 
1946 to April 1980.  

2.  The veteran died on October [redacted], 1996.  

3.  The veteran and the appellant were not residing with one 
another at the time of his death, and the evidence indicates 
that the veteran did not hold himself out to be married or in 
a common-law marriage with the appellant prior to his death.  

4.  The veteran and appellant did not have a deemed valid 
marriage.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 
3.54, 3.204, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate her 
claim.  

The veteran was married to the appellant from February [redacted], 
1946, to April [redacted], 1980.  After the veteran and the appellant 
were divorced, the veteran married his second wife.  The date 
of that marriage was April [redacted], 1991.  He remained married to 
wife number two until December [redacted], 1993, when he obtained his 
second divorce decree.  The record reflects that after the 
appellant was divorced from the veteran, she remarried, and 
stayed remarried for a period of approximately ten years.  
The dates of that marriage were December [redacted], 1983, to August 
[redacted], 1993.  

The veteran died on October [redacted], 1996.  From the date of his 
second divorce, to the date of his death, the veteran was not 
formally married to any individual.  From the date of her 
second divorce, to the date of the veteran's death, the 
appellant also was not formally married to any individual.

The appellant has come before the VA requesting that VA 
compensation benefits in the form of Dependency and Indemnity 
Compensation (DIC) be awarded to her.  She has claimed, 
through testimony before the Board and written statements, 
that after the veteran divorced his second wife, he began 
relations again with the appellant.  She has testified that 
during the last eighteen months or more of his life, she 
lived with him and in her mind, she had a common-law marriage 
with her former husband.  Additionally, she contends that she 
cared for him and that the veteran depended upon her for aid 
and attendance.  

To support her contentions, the appellant has provided 
written statements.  The statements were written by her sons 
who were also the sons of the veteran.  A portion of each of 
the statements describes the lack of relationship between the 
father and the respective son.  The youngest son wrote that 
in 1995 the veteran and the appellant were living with one 
another.  Specifically, he stated that his mom (the 
appellant) lived with the veteran for several months so that 
she could provide the veteran care.  He further wrote that 
although the veteran moved from Oklahoma to South Carolina in 
the spring of 1996, the veteran and the appellant were making 
arrangements for the veteran to move back to Oklahoma and 
into the appellant's home.  The other three sons did not 
provide comments with respect to their parents living 
arrangements or their marriage status prior to the veteran's 
death.

Included in the claims folder is a note written to the VA by 
the veteran.  The note was written in March 1996.  In that 
note, the veteran stated that he was moving to South Carolina 
and that he wanted his VA file transferred to the VA RO in 
Columbia, South Carolina.  That note followed another note 
written by the veteran stating that he had divorced his 
second wife.  That second note did not mention or imply that 
he was now living with the appellant, nor did it insinuate 
that the veteran and the appellant were holding themselves 
out to be common law husband and wife.  

One other letter that appears in the claims folder is a 
letter written by the appellant in August 2003.  In that 
letter, the appellant admitted that her former husband moved 
to South Carolina to be near his family, his people.  She 
stated that she and her sons visited her husband on one 
occasion when he was in South Carolina prior to his death.  
She admitted that she was not with the veteran when he passed 
away in the hospital, nor did she accompany his body back to 
Oklahoma for the veteran's funeral and burial.  

The appellant has argued that she should be considered the 
veteran's surviving spouse under VA law and regulation on the 
basis that in the years stemming from the veteran's second 
divorce to just prior to his death he had returned to her and 
she provided for his care.  While there was no formal 
remarriage or ceremony, she argues that under Oklahoma State 
law they would have been considered in a "common-law" 
marriage.  She asserts that both she and the veteran held 
themselves out to the public as husband and wife in the years 
prior to his death.  

The Board notes that besides the one letter from the youngest 
son and the appellant's statements, no other evidence has 
been presented that could substantiate the appellant's 
assertions.  She has not provided neighbors' statements or 
other documents that might indicate that the two were living 
as husband and wife.  She has not provided any type of 
statement from any medical professional, private or 
governmental, that would indicate that she was listed as the 
immediate next-of-kin.  

Common-law marriage is recognized in the state of Oklahoma.  
However, to establish a common-law marriage, the parties 
must:  

(1)  have an actual and mutual agreement 
between the spouses to be husband and 
wife;
(2)  have a permanent relationship;
(3)  have an exclusive relationship, 
proved by cohabitation as man and wife; 
and
(4)  hold themselves out publicly as 
husband and wife.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2006) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2006).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2006).

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2006).  According to Black's 
Law Dictionary, a "common law marriage" is defined as a 
marriage not solemnized in the ordinary way (i.e. non-
ceremonial) but created by an agreement to marry, followed by 
cohabitation, a consummated agreement to marry, marriage 
contract, per verba de praesenti, followed by cohabitation.  
Such a marriage requires a positive mutual agreement, 
permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Id. at 144-45 
(5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains:  the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2006).  VA shall require corroborating 
evidence to verify a marriage where:  the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2006).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2006).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)	Copy or abstract of the public 
record of marriage, or a copy of the 
church record of marriage, containing 
sufficient data to identify the parties, 
the date and place of marriage, and the 
number of prior marriages if shown on the 
official record; 
2)	Official report from service 
department as to marriage which occurred 
while the veteran was in service; 
3)	The affidavit of the clergyman or 
magistrate who officiated; 
4)	The original certificate of 
marriage, if the VA is satisfied that it 
is genuine and free from alteration; 
5)	The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 
6)	In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship.  This evidence 
should be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived; or, 
7)	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205(a) (2006).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2006) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2006).

In the current case, the appellant has acknowledged that her 
formal marriage to the veteran ended with the divorce decree 
effective in April 1980.  However, she has argued that she 
and the veteran had entered into a common-law marriage in the 
years just prior to his death.  The lay evidence, to include 
statements from the appellant and her family have been 
contradictory, or at best inconclusive, regarding the status 
of the appellant in regards to the veteran between his second 
divorce in December 1993 and his death in October 1996.  The 
Board finds that the best evidence to determine the 
relationship of the veteran to the appellant after October 
1996 is the evidence submitted since the veteran passed.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A 
claimant's later allegations can be contradicted by 
contemporaneous statements.)

The Board finds that the contemporaneous evidence and 
subsequent lay statements do not support this claim.  The 
documents signed by the veteran from 1993 to his death in 
1996 do not indicate, suggest, or insinuate his agreement to 
enter into a marriage type relationship, permanent and 
exclusive of all others, with the appellant, or to undertake 
the obligations or responsibilities of marriage with the 
appellant.  In fact, documents signed prior to the veteran's 
move to South Carolina in 1996 indicate that the veteran was 
moving alone and unencumbered to South Carolina.  There is 
nothing in the claims folder that would insinuate or 
corroborate the appellant's assertions that the veteran 
considered himself and the appellant married or held 
themselves out to the married.  More importantly, while the 
appellant has testified otherwise, in the letters written by 
her and her son in 2003, neither individual expresses any 
thoughts or ideas that would be construed to mean that the 
appellant and her former husband were involved in a common-
law marriage.  Hence, the Board finds that there is nothing 
in the contemporaneous evidence in which either the veteran 
or the appellant held themselves out as in a marriage 
relationship with one another.  Such a concept, that of 
common-law marriage, does not appear in the evidence of 
record until many years after the veteran died and after the 
appellant began her claim before the VA.

The Board recognizes, and will accept, the son's and 
appellant's assertions that the veteran and the appellant 
lived together for a short period of time after the veteran's 
second divorce.  However, the appellant admitted that she did 
not permanently live with the veteran in either her abode or 
the husband's, and that the appellant moved to South Carolina 
to be with his family.  She never contends that the veteran 
moved to South Carolina and that she planned to move also to 
South Carolina to reside with the veteran.  Thus, except for 
the brief period noted, there is no evidence that the veteran 
ever agreed to cohabitate with the appellant.

Nevertheless, the appellant has continued to argue that the 
appellant's and veteran's relationship after they both were 
divorced in the early 1990s should be recognized by VA as a 
valid marriage under the provisions of 38 U.S.C.A. § 103(a) 
(West 2002) and 38 C.F.R. § 3.52 (2006).  VA General Counsel 
has held in a precedent opinion that an appellant's lack of 
knowledge that a common law marriage was not recognized by 
the appropriate jurisdiction is a legal impediment that does 
not necessarily bar recognition of the marriage for VA 
purposes.  VAOPGCPREC 58- 91 (June 17, 1991).  However, the 
evidence shows that the veteran did not cohabitate with the 
appellant after March 1996, and only for short periods of 
time prior to that.  Moreover, the Board also finds that 
there was never an intention on the veteran's part, after his 
second divorce, to be married to the appellant.  Thus, there 
was never a deemed valid marriage, common-law or otherwise.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
The Board finds the lay statements supporting the alleged 
common law marriage are not creditable.  See Washington v. 
Nicholson, No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 
2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  Therefore, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appellant's claim is 
denied.  


ORDER

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the VA purposes is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


